                  Case 2:19-cv-00059-LGW-BWC Document 110 Filed 05/03/21 Page 1 of 5




                            In the United States District Court
                            For the Southern District of Georgia
                                    Brunswick Division
                  CASSANDRA PASSMORE,                 *
                                                      *
                             Plaintiff,               *        CIVIL ACTION NO.: 2:19-cv-59
                                                      *
                       v.                             *
                                                      *
                  TRAVELERS CAUSALTY AND SURETY       *
                  COMPANY,                            *
                                                      *
                             Defendant.               *

                                                 ORDER

                      Before the Court is Plaintiff’s Appeal of the Magistrate

              Judge’s Order dated April 27, 2021.          Dkt Nos. 106, 107.       In that

              Order, the Magistrate Judge granted Defendant’s motion in limine

              seeking to exclude evidence at trial that was not properly produced

              by Plaintiff during discovery.          Dkt. No. 99.     Specifically, the

              Magistrate Judge prohibited Plaintiff from using Exhibits 7 and 8

              at trial. 1

                      When considering a party’s objections to a magistrate judge’s

              ruling on a non-dispositive matter, the district judge must “modify

              or set aside any part of the order that is clearly erroneous or is



              1
                   Exhibit 7 is a letter from Plaintiff to Defendant inquiring about
              Defendant’s decision to not renew Plaintiff’s insurance policy. Dkt.
              No. 91-2. Exhibit 8 is a certified mail receipt purportedly for the
              letter. Dkt. No. 91-3. Both exhibits relate to post-loss correspondence
              and policy non-renewal.



AO 72A
(Rev. 8/82)
               Case 2:19-cv-00059-LGW-BWC Document 110 Filed 05/03/21 Page 2 of 5



              contrary    to   law.”      Fed.    R.    Civ.   P.   72(a).    Otherwise,      the

              magistrate judge’s ruling stands.             “A ruling is clearly erroneous

              where either the magistrate judge abused his discretion or the

              district court, after reviewing the entirety of the record, is

              left with a definite and firm conviction that a mistake has been

              made.”     Jackson v. Deen, No. 4:12-CV-139, 2013 WL 3991793, at *2

              (S.D. Ga. Aug. 2, 2013) (citing Pigott v. Sanibel Dev., LLC, No.

              CIVA 07-0083, 2008 WL 2937804, at *5 (S.D. Ala. July 23, 2008)).

              A decision by the magistrate judge is contrary to law when it

              “fails to follow or misapplies the applicable law.” Id. (citations

              omitted).

                   Plaintiff argues the Magistrate Judge improperly excluded

              Exhibits 7 and 8 because Plaintiff did not adequately disclose the

              documents to Defendant.             Dkt. No. 106 at 1–2.            Plaintiff is

              incorrect    about   the    basis    of    the   Magistrate    Judge’s    ruling.

              Although    Defendant      raised    disclosure       timing   as   a   basis   for

              exclusion, the Magistrate Judge expressly declined to address this

              basis due to insufficiency of the record.                  Dkt. No. 99 at 4.

              Instead, the Magistrate Judge addressed Defendant’s alternative

              argument that Exhibits 7 and 8 should be excluded under Federal

              Rules of Evidence 401 and 403.

                   Defendant raised the Rule 401 and Rule 403 arguments in

              previous objections to Exhibits 7 and 8, as well as its motion in

              limine seeking to exclude evidence at trial that was not properly


                                                        2
AO 72A
(Rev. 8/82)
               Case 2:19-cv-00059-LGW-BWC Document 110 Filed 05/03/21 Page 3 of 5



              produced by Plaintiff during discovery.              See Dkt. No. 91-1 at 8;

              Dkt. Nos. 61, 66.      Plaintiff failed to address these arguments in

              her   response    to   Defendant’s     motion       or   in       her    response   to

              Defendant’s objections.         Dkt. No. 99 at 5–6, n.3.                 Indeed, the

              Magistrate    Judge    observed      Plaintiff       failed        to    respond    to

              Defendant’s relevancy argument twice.            Id.

                    Although Plaintiff addresses relevancy under Rule 401 now,

              the Court need not consider Plaintiff’s newly raised arguments, as

              she twice failed to present any such argument in her briefing to

              the Magistrate Judge.     See Williams v. McNeil, 557 F.3d 1287, 1291

              (11th Cir. 2009) (approving district court’s refusal to consider

              new argument set forth in objections where party had opportunity

              to present such argument to magistrate judge and failed to do so).

              For this reason alone, Plaintiff’s objections to the Magistrate

              Judge’s ruling would be overruled.

                    Even if the Court were to consider Plaintiff’s new arguments,

              Defendant’s   objections       to   Exhibits    7    and      8    would    still   be

              sustained.       Plaintiff’s    Exhibit    7   appears        to    be    Plaintiff’s

              response to a letter from Defendant notifying her Defendant was

              either cancelling or not renewing her policy.                     Plaintiff did not

              provide the letter from Defendant to which Exhibit 7 purportedly

              responds and it is not entirely clear to what correspondence

              Exhibit 7 purports to respond to.              As to relevance, Plaintiff

              argues Defendant’s letter is relevant; therefore, Plaintiff’s


                                                     3
AO 72A
(Rev. 8/82)
               Case 2:19-cv-00059-LGW-BWC Document 110 Filed 05/03/21 Page 4 of 5



              response    is   also   relevant.   Specifically,   Plaintiff   contends

              Defendant’s letter “is relevant to the extent of the damages which

              the Plaintiff’s home suffered in the subject loss” and the letter

              “contains admissions as to the extent of the damage to Plaintiff’s

              home.”     Dkt. No. 107 at 2.

                    Without providing the letter from Defendant, Plaintiff cannot

              establish her response to that letter is relevant.        The Court will

              not speculate as to the contents of a letter which was not provided

              for consideration.       Thus, Plaintiff has not met her burden under

              Rule 401.    Additionally, Plaintiff still does not address—now for

              the third time—Defendant’s argument that Exhibit 7 should be

              excluded under Federal Rule of Evidence 403. The probative value

              of Exhibit 7 is substantially outweighed by a danger of confusing

              the issues and misleading the jury. Accordingly, Plaintiff has

              failed to demonstrate the Magistrate Judge’s rulings under Rules

              401 or 403 are clearly erroneous or contrary to law.

                    Accordingly, Plaintiff’s Appeal of the Magistrate Judge’s

              April 27, 2021 Order, dkt. nos. 106, 107, is OVERRULED, and the

              Magistrate Judge’s Order remains the Order of the Court.        Dkt. No.

              99.




                                                  4
AO 72A
(Rev. 8/82)
              Case 2:19-cv-00059-LGW-BWC Document 110 Filed 05/03/21 Page 5 of 5



                  SO ORDERED, this      3rd     day of May, 2021.




                                         HON.
                                          ON LISA GODBEY
                                                   GODBEY WOOD,
                                                          WOOD JUDGE
                                                                JUDG
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA




                                                 5
AO 72A
(Rev. 8/82)
